ORDER
The motion of John W. Grisham for appointment as appellate counsel for respondent Kim G., nunc pro tunc, is granted. The motion for counsel fee is granted, and John W. Grisham is awarded a fee of $1,770.00, plus costs in the amount of $51.36, for his services performed on the respondent’s behalf before this court.
Henceforth, attorneys who are not appointed by this court in the ordinary course following docketing of an appeal, and prior to their performance of appellate services will not be appointed as appellate counsel nunc pro tunc and therefore will not be compensated for any services performed in advance of their appointment by this court.